Citation Nr: 1409322	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in July 2011, and a transcript of the hearing is of record.  This matter was previously remanded by the Board in November 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to degenerative joint disease (DJD) of the right knee.  The August 2011 Board remand instructed the RO to conduct a VA examination to diagnose the Veteran's disability; obtain an opinion as to whether it is at least as likely as not that any current low back disability had its onset during service or is causally or etiologically related to service; and to obtain an opinion as to whether it is at least as likely as not that the Veteran's low back disability was caused or aggravated by his service-connected degenerative joint disease (DJD) of the right knee.  With respect to the last of these, the examiner gave an opinion that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the Veteran's low back disability did not clearly and unmistakably exist prior to service.  The appropriate question is whether the Veteran's low back disability is at least as likely as not aggravated beyond its natural progression by the DJD of the right knee.  Therefore, the Board's remand was not substantially complied with, and the claim must be remanded again to obtain an appropriate opinion as to the issue of aggravation.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (Both causation and aggravation are proper grounds for claim of secondary service connection).  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since February 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Phoenix VAMC, and all associated outpatient clinics, and obtain treatment records for the Veteran from February 19, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After accomplishing the above, forward the Veteran's entire claims file, including this remand, to the VA examiner who performed the January 2012 examination.  If the January 2012 examiner is not available, then schedule the Veteran for a new examination with an appropriate medical professional.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability is caused by service or is otherwise related to service.

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is caused or aggravated by his service-connected degenerative joint disease (DJD) of the right knee.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

3. Once all of the above development has been completed, readjudicate the appeal (service connection for low back disability, to include as secondary to degenerative joint disease (DJD) of the right knee).  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


